DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 06/20/2022. The applicant’s arguments are found persuasive, the application is now in condition for allowance. 


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with ANDRE THERIAULT (Reg. no. 62263) on 07/11/2022.
The application has been amended as follows: 
Claims 8 and 18 have been amended as follows:
Claim 8 line 5, before "halting”, insert --the--.
Claim 18 line 5, before "halting”, insert --the--.



Allowable Subject Matter
Claims 1-6, 8-16, 18-20 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 11,20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claims 1:
The prior art of record does not teach “A method for starting a combustion engine, including: obtaining a cold-start request to start the combustion engine in a first operating condition associated with a predetermined engine temperature range, in response to obtaining the cold-start request, determining an amount of boost fuel to provide to the combustion engine based on at least one second operating condition of the combustion engine, in combination with obtaining an indication of the combustion engine being ignited: and responsive to obtaining the indication, halting the supplementing of the amount of boost fuel to the combustion engine” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 11:
The prior art of record does not teach “A system for starting a combustion engine, including: a processing unit; and a non-transitory computer-readable medium having stored thereon instructions which are executable by the processing unit for: obtaining a cold-start request to start the combustion engine in a first operating condition associated with a predetermined engine temperature range; in response to obtaining the cold-start request, determining an amount of boost fuel to provide to the combustion engine based on at least one second operating condition of the combustion engine in combination with obtaining an indication of the combustion engine being ignited: and responsive to obtaining the indication, halting the supplementing of the amount of boost fuel to the combustion engine” as claimed in claim 11, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11.
Regarding Claim 20:
The prior art of record does not teach “A method for starting an combustion engine, including: obtaining a cold-start request to start the combustion engine in a first operating condition associated with a predetermined engine temperature range; in response to obtaining the cold-start request, determining an amount of boost fuel to provide to the combustion engine based on at least one second operating condition of the combustion engine: in combination with obtaining an indication of the combustion engine being ignited; and responsive to obtaining the indication, halting generating the signal to cause the baseline fuel flow to the  combustion engine to be supplemented with the amount of boost fuel” as claimed in claim 20, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
July 11, 2022